Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 06/11/2019.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
As to claims 1, 8 and 14, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Claims 2-7, 9-13 and 15-20 do not cure the deficiency of claims 1, 8 and 14 and are rejected under 35 USC § 112 for their dependency upon claims 1, 8 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0318356 to Martin et al. (hereinafter Martin) in view of US 10,326,742 to Iverson et al. (hereinafter Iverson) in view of US 2018/0109508 to Wall et al. (hereinafter Wall).
As to claims 1, 8 and 14, Martin teaches system for securely providing one or more digital wallets to one or more users, the system comprising: one or more data stores (FIG. 3, cold storage and Association databases and paragraph 33); one or more communication devices that receive one or more wallet creation requests (paragraph 54, receipt of an endpoint creation request [e.g., wallet creation request …]); and a non-transitory storage medium storing instructions that, when executed, cause one or more processors to, for each of the one or more wallet creation requests: generate at least one private key (paragraph 54, private key is generated in response to the wallet creation request); and storing the encrypted private key(s) in one or more data stores (paragraphs 55 and 89).
Martin does not explicitly teach generating a safeguard code; and generating a hash using the safeguard code and the at least one private key.
However, Iverson teaches generating a safeguard code (Col 5, lines 35-51 and 59-62, the selection and/or assignment of a hash key); generating a hash using the safeguard code and the at least one private key (Col. 11, lines 24-28, hashing the protected data element using the hash key).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Martin to include the method of hashing protected data elements as taught by Iverson in order to protect and prevent unauthorized access to the private key, therefore increasing the overall security of the system (Col 12, lines 31-47
Martin and Iverson do not explicitly teach encrypting the hash to generate an encrypted hash; and storing the encrypted hash.
However, Wall teaches encrypting the hash to generate an encrypted hash (paragraph 21, encrypting the hashed sensitive information); and storing the encrypted hash (paragraph 21 hashed sensitive information is encrypted and stored).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Martin and Iverson to include the method of encrypting the hash as taught by Wall in order to control access to the hash only allowing specific access to those with the proper decryption key, therefore further increasing the security of the system.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Iverson in view of Wall in further view of US 2003/0131266 to Best et al. (hereinafter Best).
As to claims 2, 9 and 15, Martin, Iverson and Wall do not explicitly teach wherein the safeguard code expires after a predefined period of time and the encrypted hash is regenerated after the predefined period of time.
However, Best teaches the safeguard code expires after a predefined period of time and the encrypted hash is regenerated after the predefined period of time (paragraph 17, regeneration after each expiring period).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Martin, Iverson and Wall with the method of including an expiration period as taught by Best in order to prevent replay attacks or continuous reuse of a hash that has been obtained by an unauthorized user.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Iverson in view of Wall in further view of US 2015/0101030 to Maret et al. (hereinafter Maret).
As to claims 3 and 16, Martin, Iverson and Wall teach the hash is generated using the safeguard code and the at least one 20private key as discussed above in reference to claims 1, 8 and 14. Martin, Iverson and Wall do not explicitly teach the hash is generated using authentication information of the one or more users.
However, Maret teaches the hash is generated using authentication information of the one or more users (paragraph 31, applies a hash function to the authentication user ID).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Martin, Iverson and Wall to include the method of 

Allowable Subject Matter
Claims 4-7, 10-13 and 17-20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497